Citation Nr: 0613107	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-20 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected residuals 
of a right ankle fracture.

2.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to service-connected residuals 
of a right ankle fracture.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board observes that, in his May 2004 substantive appeal, 
the veteran requested a hearing before a Veterans Law Judge 
to be held at the local VA office.  However, in July 2004, he 
indicated that he no longer wanted a hearing and requested 
that his case be prepared for the Board.  Therefore, the 
veteran's request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Degenerative joint disease of the right knee has been 
aggravated as a result of the veteran's service-connected 
residuals of a right ankle fracture.

3.  The medical evidence of record does not demonstrate that 
the veteran has a current right hip disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee is 
proximately due to service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2005).

2.  The veteran does not currently have a right hip disorder 
that was incurred in or aggravated by active duty military 
service, or, is proximately due to service-connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  This law eliminated the concept of the 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159(b)(c).

As the Board's decision to grant service connection for 
degenerative joint disease of the right knee herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to this issue.  
Regarding the veteran's claim of entitlement to service 
connection for a right hip disorder, the Board finds that, 
for the reasons discussed below, VA has complied with its 
duties to notify and assist.

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with VCAA notification by letter in 
March 2002 prior to the June 2002 initial AOJ decision.  
Additionally, letters sent to him in July 2002 and May 2003 
further advised him of VA's duties to notify and assist.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, letters sent to 
the veteran in March 2002, July 2002, and May 2003 advised 
him of the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Moreover, such letters, as well as the February 2005 
letter, informed him of what evidence was needed to 
substantiate his service connection claim.  Pertinent to the 
fourth element, the February 2005 letter advised the veteran 
that, if he had any evidence in his possession that pertained 
to his claim, to send it to VA.  Further, the veteran was 
provided with VCAA implementing regulations in the March 2004 
statement of the case.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right hip 
disorder, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claim.

With respect to VA's duty to assist, the Board observes that 
private medical evidence as well as a July 2004 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of the veteran's claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Moreover, the veteran was provided 
with a VA examination in July 2004 in order to adjudicate his 
service connection claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soynini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  The Court has further held that when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that the veteran does not allege, nor does 
the record reflect, that he first manifested a right knee or 
right hip disorder during service or that such disorders are 
otherwise related to service on a direct basis.  Rather, he 
claims entitlement to service connection for right knee and 
right hip disabilities as secondary to service-connected 
residuals of a right ankle fracture.  Specifically, the 
veteran contends that his current right knee and right hip 
disorders are a result of, or increased in severity due to, 
his service-connected right ankle disability.  

With regard to the veteran's claimed right knee disorder, the 
evidence clearly shows that he has a current diagnosis of 
degenerative joint disease.  The Board also observes that the 
veteran had treatment in the past, to include surgery, for 
medial rotational instability, medial synovitis, synovitis of 
the stump of the old meniscus, and mild chondromalacia of the 
medial femoral condyle.  The record shows that the veteran is 
service-connected for a right ankle disability.  There are, 
however, conflicting medical opinions regarding the existence 
of a medical nexus between a right knee disability and the 
veteran's service-connected residuals of a right ankle 
fracture. 

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

After reviewing the claims file, documenting the veteran's 
past medical history and his current complaints, and 
conducting a physical examination with X-rays, the July 2004 
VA examiner opined that the veteran's mild to moderate 
degenerative joint disease of the right knee was not a result 
of his service-connected right ankle condition.  However, the 
Board accords little probative value to the VA examiner's 
opinion as it was rendered by a nurse practitioner who did 
not offer any basis for the determination.  The Court has 
specifically found that the weight of a medical opinion is 
diminished where that opinion is based on an inaccurate 
factual premise or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

In contrast, Dr. McArthur, who has treated the veteran since 
the 1970's for his right knee and ankle disabilities, has 
offered numerous statements supporting a relationship between 
such disabilities.  Specifically, in a February 2002 
statement, he stated that the veteran had knee surgery in 
1975; however, because of his ankle disability, the knee was 
prevented from being completely rehabilitated.  As such, Dr. 
McArthur opined that the veteran's ankle disability 
aggravated his knee disability.  Also, in June 2002, Dr. 
McArthur stated that, because of chronic difficulty with his 
right ankle and foot, the veteran had a slow recovery from 
his knee surgeries, which numbered four to five over several 
years.  Based on such, it was Dr. McArthur's opinion that the 
veteran's right knee disability was aggravated by the 
osteoarthritis of his ankle and prolonged his recovery from 
reconstructive surgery.  Dr. McArthur again stated in 
December 2002 that the veteran's traumatic arthritis of the 
right knee was aggravated by limping due to his right ankle 
disability.  As Dr. McArthur is an orthopedic surgeon, has 
followed the veteran's disabilities for over 30 years, and 
offered a basis for his opinion, the Board accords great 
probative weight to his determination.  

As such, the Board finds that the veteran's degenerative 
joint disease of the right knee has been aggravated as a 
result of his service-connected right ankle disability.  
Therefore, service connection is warranted for such 
disability under 38 C.F.R. § 3.310(a).  See Allen, supra.  

Pertinent to the veteran's claimed right hip disorder, the 
Board finds that the medical evidence of record fails to 
demonstrate that he has a current disability.  Specifically, 
the July 2004 VA examiner found no objective evidence of 
right hip disease.  Such was based on the veteran's 
documented subjective complaints of right hip pain, a 
physical examination, and X-rays revealing no abnormalities 
of the right hip.  Therefore, the evidence of record does not 
demonstrate that the veteran has a current right hip 
disability.  The Board notes that statements from Dr. 
McArthur reflect that the veteran currently has right hip 
pain; however, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As the veteran 
does not have a current right hip disability, there is no 
basis on which to establish service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board observes that statements from Dr. McArthur, in 
February and June 2002, indicate that the veteran's right hip 
pain was secondary to an altered gait due to his right ankle 
disability.  However, as pain alone is not a disability, the 
Board finds that the record contains no competent medical 
evidence that the veteran has a current right hip disorder 
that is related to service-connected residuals of a right 
ankle fracture, a disease or injury during service, or 
otherwise had its onset during service.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right hip disorder and, as such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for degenerative joint disease of the 
right knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for a right hip disorder, claimed as 
secondary to service-connected residuals of a right ankle 
fracture, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


